Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                           DETAILED ACTION
           This action is in response to applicant’s communication filed on 11/30/2021.
                
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US
2016/0123557) in combination with Koyama (US 2017/0131445) and Egawa (U.S. Patent No. 9874741).
With respect to claim 1-3,7-11, Xu et al ‘557 teach wavelength-converting element, comprising a
substrate”130”, a wavelength-converting layer”110” and a diffuse reflection layer”120”, wherein the
wavelength-converting layer”110” is disposed above the substrate”130”; and the diffuse reflection
laye”120” is disposed between the substrate and the wavelength-converting layer, the diffuse reflection
layer comprises an inorganic binder and a plurality of diffuse reflection particles, the plurality of diffuse
reflection particles are mixed with the inorganic binder, and the inorganic binder comprises an alcohol
soluble inorganic binder or a water-soluble inorganic binder as shown in fig.1 (para 0014, 0016, 0049).

group. It would have been obvious to one of ordinary skill in the art to choose inorganic binder having
hydroxyl group for forming optical layer for excellent cracking resistance and good adhesiveness.(see
abstract, para 0014).
With respect to claim 1, Xu et al do not teach the wavelength-converting element, wherein a material of
the intermediate layer comprises a silica gel, an epoxy resin or a thermal conductive adhesive.
With respect to claim 1, Xu et al do not teach the wavelength-converting element, wherein a thermal
conductivity of the diffuse reflection layer is less than or equal to a thermal conductivity of the
intermediate layer. 
Egawa teaches in figure 2B that it was known to provide an reflection layer 45 disposed between the substrate 40 and the bonding layer 11 made of resin as an intermediate layer( col.5, lines 60-65) and then disposing wavelength conversion layer”42” (fig2B and col.6, lines 37-44) . It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Egawa for the purpose of ensuring reflection of all light on the color wheel. Egawa discloses according to the aspect of the invention with this configuration, even in the case in which the wavelength conversion layer is formed of the plurality of materials different in refractive index from each other, by disposing the intermediate layer having the refractive index lower than the refractive indexes of these materials, it is possible to totally reflect the light at an incident angle equal to or larger than a critical angle out of the light emitted from the wavelength conversion layer with efficiency(see col.3, lines 16-24).  The modified invention of Xu et al as modified by the invention of Egawa, would have possibility to totally reflect the light at an incident angle equal to or larger than a critical angle out of the light emitted from the wavelength conversion layer with efficiency as taught by Egawa(col.3, lines 16-24). As an alternative embodiment,  Egawa also  teach forming intermediate layer”16” between substrate”40” and reflection layer “36” , which is similar to claim 1(see fig.11,col. 15,  lines 7-17)
With respect to claim 2, Xu et al teach the wavelength-converting element, wherein the inorganic binder
is the alcohol-soluble inorganic binder, and a component of the alcohol-soluble inorganic binder
comprises a siloxane and a metal oxide, example titanium oxide as shown in fig.1 and para 0014,para
0016, para 0049).
Xu et al clearly teach reflection layer “120” is combination of sintering particles plus inorganic binder
such silicone gel (par 0049, 0059,0071). Xu et al teach heating the reflection layer “120” at a
temperature of 200 C., which is within instantly claimed temperature range. (see para 0037). Xu et la
teach heat treating phosphor layer at 400 C but heating substrate with scattering particles plus
adhesive like silicone gel , which is termed as reflection layer at 200 C. (see par 0037).
With respect to claim 3, Xu et al teach the wavelength-converting wherein the inorganic binder is the
water-soluble inorganic binder, and a component of the water-soluble inorganic binder comprises at
least one of silica sol, phosphate, glass paste and water glass (element (para 0014, 0016, 00049)
With respect to claim 7, Xu et al teach the wavelength-converting element, wherein a material of the
plurality of diffuse reflection particles comprises at least one of titanium dioxide, silicon dioxide (glass),
aluminum oxide, boron nitride and zirconium dioxide(para 00015).
With respect to claim 8, Xu et al teach the wavelength-converting element according to claim 1,
wherein a width ratio of the diffuse reflection layer to the wavelength-converting layer in a direction
parallel to the substrate is as low as 0.7 to 1.5 which includes width ration 0f 1 because reflection
layer”120’ has same width as the width of width of the wavelength conversion layer “110”(see fig.1a)
With respect to claim 9, Xu et al teach the wavelength-converting element, wherein a curing
temperature of the inorganic binder is 200 °C to 300 °C. (see last three lines of para 0037)
With respect to claim 10, Xu et al teach the wavelength-converting element, wherein the wavelength

sheet, a monocrystalline fluorescent sheet or a phosphor in silicon (para 0015).
With respect to claim 11 Xu et al teach the wavelength-converting element according to claim 1, wherein the wavelength-converting element is a wavelength-converting wheel, and the substrate is a turntable (see para 0004, para 0056). Xu et al do not teach the wavelength-converting element, further comprising an intermediate layer disposed between the substrate and the diffuse reflection layer.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 2017/0059979) in
combination with Xu et al (US 2016/0123557) in combination with Koyama (US 2017/0131445)
With respect to claim 12. Hsu et al ‘979 teach a projection apparatus, comprising: an illumination
system, a light valve”130” and a projection lens”140”, wherein the illumination system is adapted to
provide an illumination beam, the light valve is disposed on a transmission path of the illumination
beam to convert the illumination beam into an image beam, the projection lens “140”is disposed on a
transmission path of the image beam, the illumination system comprises an exciting light source and a
wavelength-converting element, wherein the exciting light source”110” is adapted to provide an exciting
beam, the wavelength-converting element”120” is disposed on a transmission path of the exciting
beam, a wavelength-converting layer of the wavelength-converting element is adapted to convert the
exciting beam into a converted beam, the illumination beam comprises the converted beam, and the
wavelength-converting element “120” (fig.1 and related description).
Hsu et et al does not clearly teach wavelength converting element comprises a substrate, the
wavelength-converting layer and a diffuse reflection layer, wherein the wavelength-converting layer is
disposed above the substrate(see fig.1); and the diffuse reflection layer is disposed between the
substrate and the wavelength-converting layer, the diffuse reflection layer comprises an inorganic
binder and a plurality of diffuse reflection particles, the plurality of diffuse reflection particles are mixed
with the inorganic binder, and the inorganic binder comprises an alcohol-soluble inorganic binder or a

Xu et al teach wavelength converting element comprises a substrate, the wavelength-converting layer
and a diffuse reflection layer, wherein the wavelength-converting layer is disposed above the
substrate(see fig.1); and the diffuse reflection layer is disposed between the substrate and the
wavelength-converting layer, the diffuse reflection layer comprises an inorganic binder and a plurality of
diffuse reflection particles, the plurality of diffuse reflection particles are mixed with the inorganic
binder, and the inorganic binder comprises an alcohol-soluble inorganic binder or a water-soluble
inorganic binder. in fig.1a ( para 0014,0015, 0016,0049). It would have been obvious to one of ordinary
skill in the art to modify the invention of Hsu et al by forming wavelength-converting element
comprising wavelength converting layer and diffuse reflection layer comprising diffuse reflection
particles inorganic binder, wherein inorganic binder comprising alcohol soluble or water soluble
inorganic binder a taught by Xu et al for the benefit of high efficiency wavelength converting element.
scattering particles plus adhesive like silicone gel , which is termed as reflection layer at 200 C. (see
par 0037).
Xu et al do not teach inorganic binder has hydroxyl group. Koyama teach inorganic binder has hydroxyl
group. It would have been obvious to one of ordinary skill in the art to choose inorganic binder having
hydroxyl group for forming optical layer for excellent cracking resistance and good adhesiveness. (see
abstract, para 0014). Xu et al do not teach wavelength converting element, wherein the wavelength-converting element further comprises an
intermediate layer disposed between the substrate and the diffusion reflection
layer, and a material of the intermediate layer comprises a silica gel, an epoxy
resin or a thermal conductive adhesive.

Egawa teaches in figure 2B that it was known to provide an reflection layer 45 disposed between the substrate 40 and the bonding layer 11 made of resin as an intermediate layer( col.5, lines 60-65) and then disposing wavelength conversion layer”42” (fig2B and col.6, lines 37-44) . It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Egawa for the purpose of ensuring reflection of all light on the color wheel. Egawa discloses according to the aspect of the invention with this configuration, even in the case in which the wavelength conversion layer is formed of the plurality of materials different in refractive index from each other, by disposing the intermediate layer having the refractive index lower than the refractive indexes of these materials, it is possible to totally reflect the light at an incident angle equal to or larger than a critical angle out of the light emitted from the wavelength conversion layer with efficiency(see col.3, lines 16-24).  The modified invention of Xu et al as modified by the invention of Egawa, would have possibility to totally reflect the light at an incident angle equal to or larger than a critical angle out of the light emitted from the wavelength conversion layer with efficiency as taught by Egawa(col.3, lines 16-24). As an alternative embodiment,  Egawa also  teach forming intermediate layer”16” between substrate”40” and reflection layer “36” , which is similar to claim 1(see fig.11,col. 15,  lines 7-17)
Response to Arguments
Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive. Applicant argues that Egawa do not teach wherein the wavelength-converting element further comprises an intermediate layer disposed between the substrate and the diffusion reflection
layer, and a material of the intermediate layer comprises a silica gel, an epoxy resin or a thermal conductive adhesive. In one embodiment ,  Egawa teaches in figure 2B that it was known to provide an reflection layer 45 disposed between the substrate 40 and the bonding layer 11 made of resin as an intermediate layer( col.5, lines 60-65) and then disposing wavelength conversion layer”42” (fig2B and col.6, lines 37-44) . As an alternative embodiment,  Egawa also  teach forming intermediate layer”16” .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SAVITRI MULPURI/Primary Examiner, Art Unit 2816